Case 2:85-cv-04544-DMG-AGR Document 662-1 Filed 09/04/19 Page 1 of 6 Page ID
                                #:33236




                EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 662-1 Filed 09/04/19 Page 2 of 6 Page ID
                                #:33237



                         STATEMENTS OF INTEREST

The Capital Area Immigrants’ Rights Coalition

      The Capital Area Immigrants’ Rights (CAIR) Coalition strives to ensure equal
justice for all immigrants at risk of detention and deportation in the D.C.
metropolitan area and beyond through direct legal representation, know your rights
presentations, impact and advocacy work, and the training of attorneys representing
immigrants. For nearly a decade, the CAIR Coalition has been providing these
services to children who are detained in the custody of the Department of Homeland
Security (DHS) and the Department of Health and Human Services (HHS), or who
have been released from their custody in the Capital region. This experience informs
our concerns regarding the proposed rules that seek to substitute the Flores
Settlement Agreement. We are deeply concerned about the effect that these rules
will have on the welfare of the current and future children we serve. As reflected by
the existence of two large lawsuits brought in our region by other advocacy
organizations regarding detention conditions and delays in the reunification process,
the government already has difficulty in complying with basic Flores standards. We
are deeply concerned that under the new rules, state contract licensure requirements
will be discontinued, and so detention conditions for children will drastically
worsen. If children must be detained, it should be in the least restrictive setting and
in a manner that is transparent and adheres to clear substantive monitoring
provisions, not less



The Florence Immigrant and Refugee Rights Project

      The Florence Immigrant and Refugee Rights Project (“Florence Project” or
“Project”) is a Legal Orientation Program site of the Executive Office of
                                          1
                                      EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 662-1 Filed 09/04/19 Page 3 of 6 Page ID
                                #:33238



Immigration Review. As such, the Florence Project provides orientation services to
detained adult men and women as well as unaccompanied minors in removal
proceedings.   In 2018, Florence Project staff provided orientations and legal
assistance to over 7,000 unaccompanied immigrant and refugee children in removal
proceedings and directly represented over 1,000 immigrant children in Phoenix and
Tucson, Arizona.

      The Florence Project first began providing free legal assistance to minors in
immigration custody in September of 2000. At that time, many of the children we
encountered were still held in segregation in adult prisons and brought to court in
five-point shackles. Even today, many of our minor clients tell us about treatment
they have received in government custody that falls far short of meeting their basic
needs, and often verges on abuse. Children deserve to live in health and safety and
children should be with their families, not in detention. The Government’s new rule
punishes children, rather than protecting them.



The Immigrant Children Advocates’ Relief Efforts

      The Immigrant Children Advocates’ Relief Efforts (ICARE) is a coalition of
non-profit agencies in New York City dedicated to providing advice, direct legal
representation, and social services to New York City’s children and families in
removal proceedings. Our members include The Legal Aid Society (Legal Aid),
The Door, Catholic Charities Community Services of the Archdiocese of New York,
Central American Legal Assistance (CALA), The Safe Passage Project, and Kids in
Need of Defense (KIND). Since 2014, the ICARE coalition has worked extensively
with unaccompanied minors and immigrant families providing know-your-rights
presentations, as well as comprehensive legal representation before the immigration

                                         2
                                    EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 662-1 Filed 09/04/19 Page 4 of 6 Page ID
                                #:33239



court, asylum offices, USCIS, and New York Family Courts. As a coalition, we
have been retained to provide full immigration representation to more than 1,700
children and families in the New York area. The ICARE coalition is deeply
concerned that the Flores regulations will subject immigrant children and their
families to prolonged and indefinite detention in unsuitable conditions in
contravention of their rights under the law, as well as negatively impact their overall
short-term and long-term wellbeing.



Kids in Need of Defense

      Kids in Need of Defense (KIND) is a national nonprofit organization
dedicated to providing free legal representation to immigrant children who arrive in
the United States and are unaccompanied by or separated from a parent or legal
guardian, and face removal proceedings in immigration court. Since January 2009,
KIND has received referrals for over 19,000 children from 72 countries. KIND
promotes protection of children in countries of origin and transit countries, works to
address the root causes of child migration from Central America, and advocates for
laws, policies, and practices to improve the protection of unaccompanied children in
the United States. Through its ten field offices nationwide, KIND and its pro bono
partners have served many children who have been granted lawful immigration
status, often through forms of humanitarian protection.



The National Immigrant Justice Center

      The National Immigrant Justice Center (“NIJC”), a program of the Heartland
Alliance for Human Needs and Human Rights, is a Chicago-based not-for-profit
organization that provides legal representation and consultation to low-income
                                       3
                                   EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 662-1 Filed 09/04/19 Page 5 of 6 Page ID
                                #:33240



immigrants, refugees and asylum seekers. Each year, NIJC provides legal services
to thousands of accompanied and unaccompanied immigrant minors, many of whom
are or have been in the custody of the Office of Refugee Resettlement and are facing
removal. NIJC represents many of these children as they seek protection from
deportation before United States Citizenship and Immigration Services, the
immigration courts, the Board of Immigration Appeals, the federal courts, and the
Supreme Court of the United States. Because NIJC represents a large number of
immigrant minors, it has a weighty interest in the availability of the protections and
procedural safeguards memorialized in the Flores agreement. In particular, NIJC
frequently provides representation to children seeking asylum and special immigrant
juvenile status and observes the critical necessity of child-friendly practices and
measures that ensure children receive due process. NIJC has subject matter expertise
concerning the care and treatment of immigrant children in removal proceedings that
it believes can assist the Court as it considers the present matter.



The Northwest Immigrant Rights Project

      The Northwest Immigrant Rights Project (“NWIRP”) is a non-profit legal
organization dedicated to the defense and advancement of the legal rights of
noncitizens in the United States with respect to their immigrant status. NWIRP
provides direct representation to low-income immigrants, including unaccompanied
children and youth in removal proceedings who were previously- or are currently-
in immigration detention.




                                           4
                                      EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 662-1 Filed 09/04/19 Page 6 of 6 Page ID
                                #:33241



The Young Center for Immigrant Children’s Rights

      The Young Center for Immigrant Children’s Rights (“Young Center”)
advocates on behalf of the best interests of unaccompanied and separated immigrant
children. The Young Center has been appointed as the independent Child Advocate
(best interests guardian ad litem) for thousands of children pursuant to the
Wilberforce Trafficking Victims Protection Reauthorization Act. As Child
Advocate, our role is to identify and advocate for the best interests of the child on
issues including the child’s custody, release, legal representation, and repatriation.
A child’s best interests are comprised of her expressed wishes and her rights to
safety, liberty, family integrity, development, and identity. The government’s final
rule would undermine each of those factors by stripping children of critical, child-
specific protections and procedures that ensure their prompt release from detention,
protect family integrity, and provide them with the opportunity to apply for legal
protection in a manner tailored to the specific needs of children.




                                          5
                                     EXHIBIT A
